Opinion by
Johnson, J.
At the trial, a copy of a letter, dated April 28, 1952, addressed to the collector of customs by J. J. Flynn, the assistant surveyor, was admitted in evidence as exhibit 1. The letter stated that the weigher’s dock book showed that the 410 cases were weighed in two truckloads on Government electric platform scales, resulting in a total gross weight of 52,915 pounds; that the total tare allowance of 7,329 pounds was based upon actual tares of 3 cases out of the lot; that “Subsequent inquiry reveals that 10 cases out of the lot were tared by Ledoux & Co., weighers for importer and average tare found as 18.3 lbs. which applied to the entire 410 cases, made a total tare allowance of 7503 lbs.”; and that “In view of the foregoing, this office believes government weighers dock tare of 3 eases to have been insufficient and not representative and therefore recommends that a total tare allowance of 7503 lbs. based upon merchants weighers tare of 10 cases, be made in reliquidation for the 410 cases in question.” In view of the surveyor’s letter, judgment was entered in favor of the plaintiff directing the collector to use as a basis of assessing duty the gross weight, less a tare of 7,503 pounds rather than 7,329 pounds.